Citation Nr: 1452564	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-23 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to VA death benefits, to include dependence and indemnity compensation (DIC) and death pension, as the surviving spouse of the Veteran.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.  He died in June 2010.  The appellant is seeking benefits as a surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 determination of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  

In April 2014, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence reflects that the Veteran and the appellant were married on March [redacted], 2010.  The Veteran died in June 2010; thus, the appellant does not meet the one year marriage requirement of 38 C.F.R. § 3.54 necessary to obtain benefits.  

Much of the evidence of record indicates that the Veteran had not held himself out as the spouse of the appellant prior to the March 2010 marriage.  A 1999 Indiana Psychological and Educational Services record reflects that the Veteran was divorced, homeless, and living with friends.  A 1999 VA clinical record reflects that he was divorced, had a "lady friend, T." (not the appellant) with whom he cohabitates on and off again, but was currently homeless.  A December 2000 VA social worker record reflects that the Veteran wanted assistance getting into a housing program.  A July 2002 O'Brien Psychological Services, Inc. record reflects that the Veteran was divorced and lives with a "friend."  A February 2003 private mental status examination report from [redacted] reflects that the Veteran is divorced and lives with a "friend" in a house.  An October 2003 VA clinical record reflects that the Veteran was currently divorced.  A May 2006 VA claims transmittal form reflects that the Veteran was a "homeless veteran".  A September 2006 VA Form 21-527 reflects that the Veteran reported that he was divorced.  A December 2006 VA Form-0516-1 reflects that the Veteran reported that he was not married.  A January 2007 VA Form 21-0516-1 reflects that the Veteran reported that he was not married.  A December 2008 VA clinical record reflects that the Veteran was divorced.  VA correspondence to the Veteran during his claims referred to him as single with no dependents.  In addition, the appellant stated on her VA Form 21-4170 that she had never used the Veteran's last name, and she testified at the Board hearing that they did not have joint bank accounts. 

Under 38 C.F.R. § 3.54(c), compensation shall be paid to a surviving spouse if there was a child born to them before the marriage.  The appellant contends that her daughter, T.T., was born to her and the Veteran in 1982.  A copy of T.T.'s birth certificate is not of record.  The appellant has stated that the Veteran's name is not listed on the birth certificate.  She has not indicated if another man's name is listed as the father on the birth certificate or if there is simply no father listed.  

T.T. submitted a statement in April 2014 in which she stated that she had met her father when she was four years old and since then "he has always been in my life."  She reported that he took her to all her classes in 2nd grade, taught her how to play basketball in 3rd grade, went fishing with her, and went on road trip with her to several family reunions.  The Board notes that T.T. does not have the Veteran's last name, and her story as to a relationship with the father is contradicted by the Veteran's statements that he saw one of his children only "once in a while" and has no ongoing relationship with any of his children (August and November 1999 records).  The clinical records reflect that the Veteran also stated that he had eight children from different women.

August 1999 Social Security Administration (SSA) correspondence to the appellant, on behalf of T.T., reflects that she no longer qualified for benefits beginning in February 1996 based upon review of the Veteran's disability case because SSA found that the Veteran was no longer disabled as of November 1995.  The correspondence does not reflect that T.T. was the natural born child of the Veteran, the step-child of the Veteran, or the adopted child of the Veteran. 

The Board notes that the claims file includes several statements which were made for the purpose of helping the appellant obtain compensation (i.e. 2010 statement by S.B., 2010 statement by J.M., 2012 statement by D.W., 2012 statement by D.B., and 2012 statement by R.H.); such statements are contradictory to the Veteran's statements made while he was alive with regard to his living arrangement and marriage status, and also contradictory to some of the appellant's own statements.  Thus, the Board finds that it would be useful if notarized copies of official state and county documents with regard to the essential facts are associated with the claims file.

VA should attempt to obtain a notarized copy of the Veteran's marriage license, and a notarized copy of T.T.'s birth certificate.  In addition, it should attempt to obtain pertinent SSA records directly from the SSA.  


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain a notarized copy of T.T.'s birth certificate, and a notarized copy (with raised seal) of the marriage certificate of the Veteran and the appellant.  If such records cannot be obtained without authorization of the appellant, request her to provide such.  Notify the appellant that if she does not provide such information within one year after VA's request, her claim will be considered abandoned.

2.  Contact the Social Security Administration (SSA) and obtain a copy of all agency records and the decision which awarded the Veteran and T.T. disability benefits.  If no SSA records are available, a formal finding of unavailability should be associated with the claims file. 

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



